Order as resettled, denying the application of the receiver for an order approving a sale of the property and rights of the Metropolitan Broadcasting Corp., in voluntary dissolution, affirmed, without costs, and without prejudice to the right of the receiver to renew the motion at any time if conditions change and no better offer is made. As there are no creditors *759and the only two stockholders of the corporation object to the proposed sale and thereby assume the responsibility and risk of losing substantial property rights, the courts will not at present intervene with positive directions to the receiver. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.